** Summary **
COMMISSIONERS OF LAND OFFICE — LIMIT ON DELEGATION OF AUTHORITY The Commissioners of the Land Office may not adopt a resolution delegating the approval of farm loan mortgage applications to the Secretary of the Commission. The Attorney General has considered your request for an opinion wherein you ask in effect the following question: "May the Commissioners of the Land Office pursuant to resolution delegate the authority to approve farm loan applications to the Secretary of the Commission?" On December 17, 1968, the Board of Commissioners of the Land Office passed a resolution which reads in part as follows: "Now, therefore, be it resolved that the Secretary of the Commissioners of the Land Office should be and is hereby authorized and delegated to authorize, award, execute and/or approve, as the case may be, on behalf of the Commissioners of the Land office, upon compliance with all requirements and payment of all fees, each loan application . . . ." In your request, you call our attention to statutory language you feel is controlling. Title 64 O.S. 52 [64-52] (1971) provides in part as follows: "Investments of the permanent funds and other educational funds in farm mortgages shall be made under the following rules and regulations: "(f) When an application for a loan is filed and a deposit made of the required fees, the application shall be referred to an appraiser who shall view and appraise the land and improvements thereon and make his report to the Commissioners, . . . If the report shows the security to be of sufficient value, said report shall be considered by the Commissioners at their next meeting following the filing of said report, and they shall either approve or reject said application; . . ." (Emphasis added) A plain reading of the statute indicates that the Legislature prescribed the method and placed the duty for approval or rejection of loan applications on the Commissioners. Neither this section of the statute nor any other statutes give to the Commissioners the power to delegate this duty prescribed by the Legislature to the Secretary of the Commission or any other employees of the Commission. Therefore, the resolution of the Commissioners passed in 1968 insofar as it deals with approval of loan applications is void as not being in compliance with the Oklahoma Statutes.  It is, therefore, the opinion of the Attorney General that your question be answered in the negative.  The Commissioners of the Land Office may not adopt a resolution delegating the approval of farm loan mortgage applications to the Secretary of the Commission. (Paul C. Duncan)